     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 1 of 22




 1   CHRISTINE M. BOOZE
     Nevada Bar No. 7610
 2   JONATHAN L. POWELL
     Nevada Bar No. 9153
 3   WINNER & SHERROD
     1117 South Rancho Drive
 4   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 5   Facsimile (702) 243-7059
     cbooze@winnerfirm.com
 6   jpowell@winnerfirm.com

 7   Attorneys for EW-SN TRANSPORT INC.

 8                                    UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   JEFFREY ALAN RYERSON, an                              CASE NO.:
     individual,
11
                            Plaintiffs,                    PETITION FOR REMOVAL TO
12   vs.                                                   FEDERAL COURT
13   RIMINTAS PETRAVICIUS, an individual,
     EW-SN TRANSPORT INC, a New Jersey
14   Corporation, DOES I-X, ROES XI-XX,
15                          Defendants.

16
              COMES NOW Defendant EW-SN TRANSPORT, INC. (hereinafter as “Defendant”)1, by
17
     and through its counsel of record, the law firm WINNER & SHERROD, and hereby submits the
18
     instant Petition for Removal in accordance with 28 U.S.C. §§ 1332, 1441 and 1446. Removal is
19
     warranted under 28 U.S.C. § 1332(a)(1) because this is a civil action between citizens of
20
     different states and the amount in controversy, upon information and belief, exceeds the sum or
21
     value of $75,000.00, exclusive of interest and costs. In support of this Petition for Removal the
22
     defendant states as follows:
23
           1. On September 28, 2020, Plaintiff JEFFREY RYERSON (hereinafter as “Plaintiff”) filed
24
              the above-entitled action in the Eighth Judicial District Court of Clark County, Nevada,
25
              Case No. A-20-821999-C, assigned to Department 11 (herein “the State Court Action”).
26
              Plaintiff served the Summons and Complaint upon Defendant on November 25, 2020. In
27
              1
28                At this time, service has not been effectuated on Defendant RIMINTAS PETRAVICIUS.

                                                   Page 1 of 6
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 2 of 22




 1         accordance with 28 U.S.C. § 1446(a), a true and correct copy of the affidavit of service2

 2         is attached as Exhibit “A”. A copy of the Complaint in the State Court Action is

 3         attached as Exhibit “B”.

 4      2. The Complaint alleges Plaintiff “is, and was at all relevant times, a and is a resident of

 5         the County of Clark, State of Nevada.” See Exhibit B, ¶1.

 6      3. The Complaint alleges Defendant RIMANTAS PETRAVICIUS “is, and was at all

 7         relevant times, a resident Monmouth County, New Jersey.” See Exhibit B, ¶2.

 8      4. The Complaint alleges Defendant EW-SN TRANSPORT, INC. “is, and was at all

 9         relevant times, a foreign corporation duly authorized to do business in Clark County,

10         Nevada.” See Exhibit B, ¶3.

11      5. These allegations are correct, Nevada is not the domicile of any of the Defendants in the

12         instant matter.

13      6. Defendant EW-SN TRANSPORT, INC. was incorporated in New Jersey. See Exhibit

14         “C”.

15      7. Defendant RIMANTAS PETRAVICIUS is, and was, a resident of New Jersey.

16      8. The ROE and DOE Defendants in this action have not been identified and are merely

17         nominal parties without relevance to the action.

18      9. There are no matters pending in the State Court Action that require resolution by this

19         court.

20      10. Because this is a civil action between citizens of different states involving an amount in

21         controversy in excess of $75,000, exclusive of interest and costs, removal of this matter is

22         proper pursuant to 28 U.S.C. § 1332.

23      11. This action is one over which the United States District Courts have original jurisdiction

24         by reason of the diversity of citizenship of the parties.

25      12. Pursuant to 28 U.S.C. § 1446(d), Defendant has contemporaneously filed a copy of this

26         Petition for Removal with the clerk of the Eighth Judicial District Court in Clark County,

27
           2
               Defendant is not in possession of the summons served upon Defendant.
28
                                                  Page 2 of 6
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 3 of 22




 1         Nevada and has provided a written notice to Plaintiff by serving a copy of the instant

 2         Petition for Removal on counsel for Plaintiff.

 3                                 DIVERSITY OF CITIZENSHIP

 4      1. Upon information and belief, Plaintiff is a resident of Clark County, state of Nevada. See

 5         28 U.S.C. § 1332(c). See Exhibit B, ¶1.

 6      2. Defendants are residents of New Jersey. See 28 U.S.C. § 1332(c).

 7      3. Complete diversity of citizenship existed between Plaintiff and Defendants at the time the

 8         Plaintiff filed and served the State Court Action, and complete diversity of citizenship

 9         exists at the time of removal.

10                                 AMOUNT IN CONTROVERSY

11      1. As required by 28 U.S.C. § 1332, the amount in controversy in this matter exceeds

12         $75,000, exclusive of interest and costs.

13      2. Plaintiff JEFFREY RYERSON alleges that he was injured in an automobile accident on

14         or about October 8, 2018 in Clark County, Nevada. See Exhibit B, ¶8.

15      3. The amount of damages clause in the Plaintiff’s State Court Action’s Prayer for Relief is

16         consistent with Rule 8(a) of the Nevada Rules of Civil Procedure (“NRCP”) where they

17         seek monetary general and special damages “in excess of $15,000.00” and monetary

18         compensatory damages “in excess of $15,000.00.” See Exhibit B, page 5.

19      4. A defendant may remove a suit to federal court notwithstanding the failure of a plaintiff

20         to plead a specific dollar amount in controversy. Where, as here, a plaintiff has alleged

21         no specific amount of damages, a removing defendant must prove by a preponderance of

22         the evidence that the amount in controversy exceeds the jurisdictional minimum.

23         Lowdermilk v. United States Nat’l Assoc., 479 F.3d 994, 998 (9th Cir. 2007); Abrego v.

24         Dow Chemical Co., 443 F.3d 676, 683 (9th Cir. 2007).

25      5. To satisfy the preponderance of the evidence test, a defendant must provide evidence that

26         “it is more likely than not” that the amount in controversy is greater than $75,000.

27         Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). The court may

28
                                               Page 3 of 6
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 4 of 22




 1         look beyond the complaint to determine whether the amount in controversy is met. See

 2         Abrego at 690.

 3      6. A review of the Plaintiff’s State Court Action demonstrates that the Plaintiff “more likely

 4         than not” seeks more than $75,000, exclusive of interest and costs. Specifically, Plaintiff

 5         alleges that he suffered bodily injured and “has been limited in recreational, household,

 6         and vocational activities he can perform, which, in turn, have caused him pain and

 7         suffering, lost wages, loss of earning capacity, physical impairment, mental anguish, and

 8         loss of enjoyment of life in presently unascertainable amount.” See Exhibit B, ¶15.

 9      7. Prior to initiating litigation, Plaintiff made a claim upon Defendant’s insurance, which

10         provides insurance coverage in amount greater than the jurisdictional amount of

11         $75,000.00. Plaintiff claimed that the subject accident caused him to undergo “extensive

12         medical treatment.    In the days and months following the collision, [Plaintiff] was

13         suffering from headaches, neck pain, back pain, numbness, and fatigue.”             Further,

14         Plaintiff alleges that “imaging showed that [Plaintiff] suffering from annular tears at C4-

15         5, C6-7, L4-5, L5-S1, and posterior disc protrusions throughout his spine. [Plaintiff’s]

16         pain persisted, and he eventually had to undergo transforaminal epidural steroid

17         injections at C6-C-7.”    Moreover, Plaintiff claims that “it is likely that he will require

18         future care.” Plaintiff demanded the policy limit for settlement of the instant matter. See

19         Exhibit “D”.

20      8. Taking into consideration the Plaintiff’s claim for past and future medical damages, pain

21         and suffering, and loss of enjoyment of life, it is more likely than not that Plaintiff seeks

22         damages in excess of $75,000.

23                                          CONCLUSION

24      1. Based on the foregoing, Defendant has met its burden of showing that the amount in

25         controversy more likely than not exceeds the jurisdictional requirement of $75,000.

26      2. This Petition for Removal is timely as it is being filed within thirty (30) days after the

27         November 25, 2020 service of the Plaintiff’s complaint.

28
                                               Page 4 of 6
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 5 of 22




 1      3. Because there is complete diversity of citizenship between Plaintiff and Defendants, and

 2         because the Plaintiff is seeking damages in excess of the $75,000 jurisdictional threshold,

 3         Defendant may remove this action pursuant to 28 U.S.C. §§ 1332 and 1441(b).

 4         DATED this 22nd day of December, 2020.

 5
                                                WINNER & SHERROD
 6

 7                                              /s/ Christine M. Booze

 8                                              Christine Booze
                                                Nevada Bar No. 7610
 9                                              John L. Powell
                                                Nevada Bar No. 9153
10                                              1117 South Rancho Drive
                                                Las Vegas, Nevada 89102
11                                              Attorneys for Defendant

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              Page 5 of 6
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 6 of 22




 1                                   CERTIFICATE OF SERVICE

 2          I certify that on this 22nd day of December, 2020, the foregoing PETITION FOR

 3   REMOVAL TO FEDERAL COURT was served on the following by [ ] hand delivery
 4
     [ ] overnight delivery [ ] fax [ ] fax and mail [X] mailing by depositing with the U.S. mail in Las
 5
     Vegas, Nevada, enclosed in a sealed envelope with first class postage prepaid, addressed as
 6
     follows:
 7
     John C. Courtney
 8
     Sebastian F. Gajardo
 9   Andrew P. Dunning
     LBC LAW GROUP
10   3215 W. Charleston Blvd., Ste. 120
     Las Vegas, Nevada 89102
11   Attorneys for Plaintiff
12
                                             /s/ Amanda Hanson
13                                         An employee of WINNER & SHERROD
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                Page 6 of 6
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 7 of 22




                     EXHIBIT A.
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 8 of 22
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 9 of 22
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 10 of 22
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 11 of 22




                      EXHIBIT B.
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 12 of 22
                                                                            Electronically Filed
                                                                            9/28/2020 10:48 AM
                                                                            Steven D. Grierson
                                                                            CLERK OF THE COURT
 1 COMJD
   JOHN C. COURTNEY, ESQ.
 2 Nevada Bar No. 11092
   SEBASTIAN F. GAJARDO, ESQ.
 3 Nevada Bar No. 14847
   ANDREW P. DUNNING, ESQ.                                               CASE NO: A-20-821999-C
 4 Nevada Bar No. 13864                                                           Department 11
   LBC LAW GROUP
 5 3215 W. Charleston Blvd., Ste. 120
   Las Vegas, Nevada 89102
 6 Ph.: (702) 608-3030
   Fax: (702) 463-4443
 7 info@lbclawgroup.com
   Attorneys for Plaintiff
 8

 9                              EIGHTH JUDICIAL DISTRICT COURT

10                                     CLARK COUNTY, NEVADA

11

12   JEFFREY ALAN RYERSON, an individual,                  Case No.:
                                                           Dept. No.:
13                     Plaintiff,
14          v.
                                                                        COMPLAINT
15   RIMINTAS PETRAVICIUS, an individual,
     EW-SN TRANSPORT INC, a New Jersey
16   Corporation, DOES I-X, ROES XI-XX,                           JURY TRIAL DEMANDED
17                     Defendants.
18

19          COMES NOW, Plaintiff JEFFREY ALAN RYERSON, by and through his counsel of

20   record, LBC LAW GROUP, bring this Complaint against Defendants RIMINTAS PETRAVICIUS,

21   EW-SN TRANSPORT INC, DOES I-X, and ROES I-X, and allege the following:

22                                                PARTIES

23   1.     Plaintiff JEFFREY ALAN RYERSON is, and was at all relevant times, a resident of Clark

24   County, Nevada.

25   2.     Defendant RIMINTAS PETRAVICIUS is, and was at all relevant times, a resident of

26   Monmouth County, New Jersey.

27   ///

28   ///
                                                          1


                                     Case Number: A-20-821999-C
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 13 of 22



 1   3.      Upon information and belief, Defendant EW-SN TRANSPORT INC (“EW-SN”) is, and

 2   was at all relevant times, a foreign corporation duly authorized to do business in Clark County,

 3   Nevada.

 4   4.      Plaintiff is ignorant of the true names and capacities of Defendant sued herein as DOES I

 5   through X, inclusive, and ROES XI through XX, inclusive, and therefore sues these Defendants

 6   by such fictitious names. Plaintiff will amend this complaint to allege their true names and

 7   capacities when ascertained. Plaintiff is informed and believes and thereon alleges that each of the

 8   fictitiously named Defendants are responsible in some manner for the occurrences alleged in this

 9   complaint, and the Plaintiff’s damages as alleged were proximately caused by Defendants’ conduct.

10   5.      At all relevant times, Defendants were agents, servants, employees or joint venturers of

11   every other Defendant herein, and at all times mentioned herein were acting within the course and

12   scope of said agency, employment, or joint venture, with knowledge and permission and consent

13   of all other named Defendants.

14                                             JURISDICTION

15   6.      All of the acts giving rise to the instant action occurred in Clark County, Nevada.

16   7.      The amount in controversy, represented by actual damages caused to plaintiff, exceeds

17   $15,000.00.

18                                 GENERAL STATEMENT OF FACTS

19   8.      On or about October 8, 2018, Plaintiff JEFFREY ALAN RYERSON was travelling

20   westbound on Blue Diamond Road and approaching the intersection with Wigwam Avenue in

21   Clark County, Nevada.

22   9.      Defendant RIMINTAS PETRAVICIUS was travelling southbound in a semi-truck on

23   Wigwam Avenue, approaching the same intersection.

24   10.     Defendant RIMINTAS PETRAVICIUS then made an unsafe left turn to travel eastbound

25   on Blue Diamond Road.

26   11.     As a result of Defendant RIMINTAS PETRAVICIUS’s unsafe turn, Plaintiff was unable to

27   avoid the trailer attached to the semi-truck, resulting in a collision.

28   ///
                                                         2
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 14 of 22



 1   12.     Defendant EW-SN was the owner of the semi-truck operated by Defendant RIMINTAS

 2   PETRAVICIUS at the time of the collision.

 3   13.     Upon information and belief, Defendant RIMINTAS PETRAVICIUS was an employee,

 4   agent, and/or independent contractor of Defendant EW-SN, acting within the course and scope of

 5   his employment.

 6   14.     As a direct and proximate result of this collision, Plaintiff suffered bodily injury.

 7   15.     As a direct and proximate result of the collision, Plaintiff has been limited in the

 8   recreational, household, and vocational activities he can perform, which, in turn, have caused him

 9   pain and suffering, lost wages, loss of earning capacity, physical impairment, mental anguish, and

10   loss of enjoyment of life in a presently unascertainable amount.

11   16.     The accident resulted through no fault of Plaintiff.

12                                      FIRST CAUSE OF ACTION

13                                             (NEGLIGENCE)

14   17.     Plaintiff re-alleges paragraphs 1 through 16 as though fully set forth herein.

15   18.     Defendant RIMINTAS PETRAVICIUS owed a duty of care to Plaintiff, particularly, inter

16   alia, a duty to use ordinary care and caution while operating a motor vehicle.

17   19.     Defendant RIMINTAS PETRAVICIUS breached that duty when he made an unsafe turn

18   while operating a large motor vehicle with a trailer attached, thereby causing a collision with

19   Plaintiff’s vehicle.

20   20.     The breach was the legal, actual and proximate cause of Plaintiff’s injuries and damages.

21   21.     Plaintiff sustained damages in excess of $15,000.00 as a result of the collision, which

22   include, but are not limited to, medical specials and pain and suffering.

23   22.     Defendant RIMINTAS PETRAVICIUS operated the vehicle involved in the subject

24   collision with the express or implied permission of Defendant EW-SN while acting within the

25   course and scope of his employment with the same.

26   23.     Defendant EW-SN, as the employer, master, or principal of Defendant RIMINTAS

27   PETRAVICIUS, is vicariously liable for the torts committed by Defendant RIMINTAS

28   PETRAVICIUS during the course and scope of his employment.
                                                         3
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 15 of 22



 1   24.    Plaintiff has been required to retain legal counsel in order to seek redress.

 2                                   SECOND CAUSE OF ACTION

 3                                 (NEGLIGENT ENTRUSTMENT)

 4   25.    Plaintiff re-alleges paragraphs 1 through 24 as though fully set forth herein

 5   26.    Defendant EW-SN owed Plaintiff a duty of care to refrain from knowingly entrusting its

 6   vehicles to inexperienced or incompetent persons.

 7   27.    Defendant EW-SN breached that duty by knowingly entrusting its vehicle to Defendant

 8   RIMINTAS PETRAVICIUS, an inexperienced or incompetent person.

 9   28.    The breach was the legal, actual and proximate cause of Plaintiff’s damages.

10   29.    Plaintiff sustained damages in excess of $15,000, as described in paragraph 21.

11                                    THIRD CAUSE OF ACTION

12           (NEGLIGENT HIRING, TRAINING, SUPERVISION, AND RETENTION)

13   30.    Plaintiff re-alleges paragraphs 1 through 29 as though fully set forth herein.

14   31.    Defendant EW-SN owed Plaintiff a duty of care to adequately hire, train, supervise, and

15   retain its employees, agents, and independent contractors to ensure that they were fit for their

16   employment or contractor position.

17   32.    Defendant EW-SN breached that duty by hiring employees, agents, and/or independent

18   contractors with reckless or irresponsible propensities when it knew, or should have known, of the

19   reckless or irresponsible propensities of said employees, agents, and/or independent contractors.

20   33.    Defendant EW-SN further breached this duty by failing to train its employees, agents,

21   and/or independent contractors to carry out their duties in a safe manner.

22   34.    Defendant EW-SN further breached this duty by failing to supervise its employees, agents,

23   and/or independent contractors to ensure that their duties were performed in a safe manner.

24   35.    Defendant EW-SN further breached this duty by retaining employees who previously

25   conducted themselves in an unsafe and/or careless manner.

26   36.    The breach was the legal, actual and proximate cause of Plaintiff’s damages.

27   37.    Plaintiff suffered damages in excess of $15,000 as described in paragraph 21.

28   ///
                                                       4
     Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 16 of 22



 1                                        PRAYER FOR RELIEF

 2      Wherefore Plaintiffs respectfully request the following relief from this Honorable Court:

 3      1.      General and Special Damages in excess of $15,000;

 4      2.      Attorney Fees and Costs;

 5      3.      Pre- and Post-Judgment Interest; and

 6      4.      Any and All Other Relief Deemed Appropriate by this Honorable Court

 7                                    DEMAND FOR JURY TRIAL

 8           Plaintiff hereby demands the right to have his case heard by a jury.

 9

10           DATED this 28th day of September, 2020.

11

12                                                   LBC LAW GROUP

13                                             By:           /s/ Sebastian F. Gajardo
                                                     JOHN C. COURTNEY, ESQ.
14                                                   Nevada Bar No. 11092
                                                     SEBASTIAN F. GAJARDO, ESQ.
15                                                   Nevada Bar No. 14874
                                                     ANDREW P. DUNNING, ESQ.
16                                                   Nevada Bar No. 13864
                                                     3215 W. Charleston Blvd., Ste. 120
17                                                   Las Vegas, Nevada 89102
                                                     Ph.: (702) 608-3030/Fax: (702) 463-4443
18                                                   info@lbclawgroup.com
                                                     Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28
                                                         5
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 17 of 22




                      EXHIBIT C.
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 18 of 22
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 19 of 22
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 20 of 22




                      EXHIBIT D.
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 21 of 22
Case 2:20-cv-02321-JCM-BNW Document 1 Filed 12/22/20 Page 22 of 22
